Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 01/15/2020.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not appear to further limit the subject matter of claim 12 as each of the steps of method claim 1 appear to be performed in claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0144125 to Frank (retrieved from Applicant’s IDS).
As to claims 1, 12, 13 and 15, Frank teaches method for protecting an integrity of log data, the log data comprising a sequence of log data elements associated with an operation of a first logic circuit (paragraph 8, security, immutability and/or assured authenticity of log files), the method comprising: receiving, at a second logic circuit remote from the first logic circuit, a log data element of the sequence of log data elements (paragraphs 10 and 11, log file received from a log source); and generating, at the second logic circuit, a protected log data element based on the log data element and secret information unknown to the first logic circuit (paragraph 11, log file from the log source is hashed and/or further protection as described in paragraph 12).
As to claim 2, Frank teaches wherein the second logic circuit comprises a programmable cryptographic processing unit (paragraphs 31-33, TPM which is programmable and can perform cryptographic processing).
As to claim 3, Frank teaches wherein the first logic circuit comprises a central processing unit (paragraph 16, multiple devices listed as a log source which include a central processing unit), and the (FIG. 3 and paragraph 30, the log source and computing device form the system 334).
As to claim 7, Frank teaches receiving a plurality of log data elements of the sequence of log data elements, the plurality of log data elements including the log data element, wherein generating the protected log data element comprises: generating the protected log data element based on the plurality of log data elements and the secret information unknown to the first logic circuit (paragraph 10 wherein the log file is a log or a portion of a log wherein a portion of a log includes a first time instance wherein an entire log would include a plurality of instances).
As to claim 8, Frank teaches comprising: transmitting an indication to the first logic circuit (paragraph 28, wherein a notification can be sent), the indication instructing the first logic circuit to forward the protected log data element to an attestation service node remote from the first logic circuit (wherein the limitation “the indication instructing the first logic circuit to forward the protected log data element to an attestation service node remote from the first logic circuit” is not a positively recited step that further limits the method of steps being performed as the method which is being performed, transmitting an indication, is taught by Frank as stated above. Furthermore, this part of the limitation is data that is included in the transmitted indication which, as taught by Frank, the notification includes data. The examiner suggests a limitation which is performed as part of the method of steps such as a positively recited step of forwarding the protected log data element to an attestation service node remote from the first logic circuit).
As to claim 11, Frank teaches wherein generating the protected log data element comprises at least one of:  20201823654 using a symmetric encryption scheme based on the secret information, and using an asymmetric encryption scheme based on the secret information (paragraph 33, use of the public key infrastructure)
As to claim 14, Frank teaches wherein the first logic circuit and the second logic circuit are implemented on a system including a processor as the first logic circuit and a field programmable gate array outside the processor as the second logic circuit (paragraphs 31-33, TPM which is programmable and can perform cryptographic processing; paragraph 16, multiple devices listed as a log source which include a central processing unit; FIG. 3 and paragraph 30, the log source and computing device form the system 334).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Castellucci et al. (hereinafter Castellucci).
As to claim 4, Frank teaches wherein the log data element is a current log data element following a preceding log data element of the sequence of log data elements (paragraph 9, sequenced data). Frank does not explicitly teach further wherein generating the protected log data element comprises: generating a current hash value based on at least the log data of the current log data element and a previous hash value generated for the preceding log data element; and including the current hash value and the previous hash value in the protected log data element.
However, Castellucci teaches generating the protected log data element comprises: generating a current hash value based on at least the log data of the current log data element and a previous hash value generated for the preceding log data element; and including the current hash value and the previous hash value in the protected log data element (paragraphs 67, calculated hash includes the previous hash and current hash).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Frank with the method of hashing taught by Castellucci in order to ensure the integrity of both the current and previously received logs, therefore increasing the overall security of the entire log.
As to claim 5, Castellucci teaches generating an initial protected log data element based on a randomly generated session identifier, the initial protected log data element acting as a preceding log data element for the first log data element of the sequence of log data elements after system initialization (paragraphs 73 and 74, the initial log includes a randomly generated number).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Castellucci in further view of US 10,460,130 to Chhabra.
As to claim 6
However, Chhabra teaches incrementing a counter value upon receiving the current log data element, wherein generating the protected log data element comprises generating the current hash value further 19201823654 based on the counter value (Col 13, line 62 to Col 14, line 24, including the counter which is incremented).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Frank and Castellucci with the method of hashing using the incremented counter taught by Chhabra in order to increase the randomness of the generated output therefore increasing the overall security of the protected log reducing the possibility of guessing, calculating or determining the protected log.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497